Citation Nr: 0740959	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  06-34 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for residuals of an 
adenocarcinoid of the appendix, claimed as due to herbicide 
exposure in Vietnam. 


REPRESENTATION

Veteran represented by:	Thomas J. Reed, Widener 
University School of Law 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1966 to August 1969, when he was honorably 
discharged.  He served in Vietnam.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware which denied the veteran's claims of 
entitlement to service connection for an adenocarcinoid of 
the appendix.  The veteran initiated a notice of disagreement 
(NOD) in April 2004.  The appeal was perfected with the 
submission of the veteran's substantive appeal (VA Form 9) in 
October 2006.  

The veteran presented testimony before the undersigned 
Veterans Law Judge at an August 2007 Travel Board hearing.  A 
transcript of the hearing has been associated with the 
veteran's VA claims folder.

Issues not on appeal 

The veteran submitted a claim of entitlement to service 
connection for tinnitus and bilateral hearing loss in March 
2002.  Service connection for both claims was granted in an 
October 2006 RO decision.  A 10 percent disability rating was 
assigned for tinnitus and a noncompensable rating was 
assigned for the hearing loss, both effective March 4, 2002.  
To the Board's knowledge, the veteran has not disagreed with 
that decision.   


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's diagnosed adenocarcinoid of the appendix is related 
to his military service, to include presumed herbicide 
exposure therein.



CONCLUSION OF LAW

Adenocarcinoid of the appendix was incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101,1110, 1112, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for an adenocarcinoid of 
the appendix, which he claims is due to herbicide exposure in 
Vietnam.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the veteran regarding his 
carcinoid of the appendix claim in March 2003.  The letter 
appears to be adequate.  The Board need not, however, discuss 
in detail the sufficiency of the VCAA notice letters or VA's 
development of the claims in light of the fact that the Board 
is granting the claim.  Any potential error on the part of VA 
in complying with the provisions of the VCAA has essentially 
been rendered moot by the Board's grant of the benefits 
sought on appeal.  Cf. 38 C.F.R. § 20.1102 (2006).

The Board also notes the veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in a letter dated March 2006.  As discussed in detail 
below, the Board is granting the veteran's claims.  It is not 
the Board's responsibility to assign a disability rating or 
an effective date in the first instance.  The Board is 
confident that if required, the veteran will be afforded any 
additional appropriate notice needed under Dingess.  

The Board additionally notes that general due process 
concerns have been satisfied in connection with this appeal.  
See 38 C.F.R. § 3.103 (2006).  The veteran was provided with 
ample opportunity to submit evidence and argument in support 
of his claim.  As was noted in the Introduction, in August 
2007 he presented testimony before the undersigned Veterans 
Law Judge at a Travel Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002);       38 C.F.R. § 
3.303 (2006).

For certain chronic disorders, including cancers, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R.   § 3.307(a)(6)(iii) (2006).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected.  See 38 U.S.C.A.    § 1116; 38 
C.F.R. § 3.309(e) (2006).  The diseases which are deemed to 
be associated with herbicide exposure do not specifically 
include an adenocarcinoid of the appendix.  See 38 C.F.R. § 
3.309(e) (2006).

Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  
See also Brock v. Brown, 10 Vet. App. 155 (1997) [holding 
that the rationale employed in Combee also applies to claims 
based on exposure to Agent Orange].

The Board must therefore not only determine whether the 
veteran had a disability which is recognized by VA as being 
etiologically related to presumed exposure to herbicide 
agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), 
but if not the Board must also determine whether such 
disability was otherwise the result of his active military 
service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Analysis

The veteran is seeking service connection for residuals of an 
adenocarcinoid of the appendix.  His essential contention is 
that exposure to Agent Orange during service caused this 
condition.    

With respect to Hickson element (1), current disability, the 
veteran was diagnosed with an adenocarcinoid of the appendix 
in November 1997.  The veteran underwent an appendectomy for 
that condition.  

The Board recognizes that the adenocarcinoid of the appendix 
has been excised by the above-noted appendectomy and 
therefore it no longer exists.  Nor does there appear to have 
been any metastasis.  As noted in a letter from Dr. M.E. 
dated March 15, 1999, it appears that "there is a good 
likelihood that [the veteran] has been cured by surgery."  
It is thus arguable whether a current disability exists.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
The Board, however, construes the veteran's claim to include 
any and all residuals of the adenocarcinoid of the appendix, 
to include scars related to the appendectomy as well as any 
future complications.  

Hickson element (1) has therefore been satisfied.  

Moving to element (2), in-service incurrence of disease or 
injury, the Board will separately discuss disease and injury.  

Concerning in-service disease, there is no evidence of a 
diagnosis of an adenocarcinoid of the appendix in service or 
within the one year presumptive period after service found in 
38 C.F.R. § 3.309(a).  The veteran does not contend 
otherwise.  

With respect to in-service injury, the injury contended here 
is exposure to Agent Orange.  The veteran's service in 
Vietnam is not in dispute.  Agent Orange exposure is 
therefore presumed, satisfying Hickson element (2).  See 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a).

With respect to crucial Hickson element (3), medical nexus, 
if an adenocarcinoid of the appendix was listed among the 
Agent Orange-related diseases enumerated in 38 C.F.R. 
§ 3.309(e), medical nexus would be presumed as a matter of 
law.  Such is not the case here, however.  Adenocarcinoid of 
the appendix has not been identified
by VA as being associated with herbicide exposure.  Thus, the 
nexus presumption related to herbicide exposure is not for 
application, and medical nexus may not be established on that 
basis.  

Notwithstanding the inapplicability of the Agent Orange 
regulations, as discussed above the Board is obligated to 
consider the veteran's claim on a direct basis.  
See Combee, supra.    

The only evidence that purports to relate the veteran's 
adenocarcinoid of the appendix to events in service comes 
from a nexus opinion submitted by R.V., M.D., dated November 
6, 2007.  [The veteran underwent a VA examination in November 
2003, where there was a diagnosis of an adenocarcinoid of the 
appendix, but no nexus opinion rendered.]  In that opinion, 
Dr. R.V., who appears to be a specialist in hematology and 
oncology, states that the veteran's adenocarcinoid of the 
appendix "is as likely as not the result of service-
connected trauma or environmental conditions."  See page 3 
of the November 6, 2007 letter from Dr. R.V.  In his letter, 
Dr. R.V. indicates that he is aware of the veteran's exposure 
to Agent Orange in Vietnam.  The Board finds that this is 
competent medical evidence of a nexus between the veteran's 
disability and his military service.    

The Board further observes that the medical opinion of Dr. 
R.V. appears to be congruent with the reminder of the record 
in that there is nothing of record which suggests that any 
other cause may exist for the adenocarcinoid of the appendix. 

Thus, Hickson element (3) is satisfied.  

In conclusion, for reasons and bases expressed above, the 
Board finds that entitlement to service connection for an 
adenocarcinoid of the appendix is warranted.  All three 
elements have been met.  The benefit sought on appeal is 
accordingly granted.


ORDER

Entitlement to service connection for residuals of an 
adenocarcinoid of the appendix is granted.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


